

114 HR 5974 IH: Coptic Churches Accountability Act
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5974IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Trott introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to submit an annual report to Congress regarding efforts to
			 restore or repair Christian property in the Arab Republic of Egypt that
			 was burned, damaged, or otherwise destroyed during the sectarian violence
			 in August 2013, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coptic Churches Accountability Act. 2.FindingsCongress finds the following:
 (1)In August 2013, Islamist-led mobs, burned and destroyed various Christian religious properties and properties owned by Christians in the Arab Republic of Egypt, following the removal of the government led by the Muslim Brotherhood.
 (2)The succeeding government announced that the army would rebuild the churches damaged during that sectarian violence at government expense. President Sisi, then the Minister of Defense of Egypt, ordered the engineering department of the Egyptian armed forces to swiftly repair all the affected churches, in recognition of the historical and national role played by our Coptic brothers during that period of sectarian violence.
 (3)In January 2015, President Sisi was the first Egyptian President to make an appearance at a Coptic Christian Christmas liturgy.
 (4)On January 6, 2016, President Sisi, speaking at St. Mark’s Cathedral in Cairo, Egypt, while attending the Christmas liturgy, said, referring to the August 2013 sectarian violence, We have taken too long to fix and renovate the churches that were burned . . . this year everything will be fixed. Please accept our apologies for what happened . . . God willing . . . by next year there won’t be a single house or church that is not restored. We will never forget the honorable, respectful, and great stance you and the Pope took during this period..
 (5)The Egyptian military has restored 26 of the 78 churches and other Christian buildings damaged during the August 2013 sectarian violence. Private citizens have restored an additional 23 damaged buildings. A total of 29 buildings in 24 locations have yet to be restored as of September 6, 2016.
 (6)In August 2016, Egypt passed a new law with respect to church construction that imposes significant burdens on the ability to build a church.
 (7)In general, government approval for building or repairing churches has served as a justification for sectarian violence targeting Christians in Egypt.
 (8)In El-‘Our, Minya, on March 27, 2015, dozens of villagers protested the building of the new church in honor of the Egyptian Christians beheaded by Da’esh militants in Libya in February 2015. President Sisi had approved the construction of that church in response to calls by Coptic Orthodox Church leaders. A Coptic Orthodox clergyman from the region stated that protestors besieged the existing village church with the pastor and some of his family inside. According to a prominent human rights group, the protestors were armed, threw Molotov cocktails at the church, and set fire to a Christian-owned vehicle. Protestors also threw bricks at the house of another Christian victim.
 (9)Egyptian government officials frequently participate in informal reconciliation sessions to address such incidents of sectarian violence or tension, saying that such sessions prevented further violence. According to human rights groups, however, the sessions have regularly led to outcomes unfavorable to religious minorities and precluded recourse to the judicial system by such minorities.
 (10)St. Mark brought Christianity to Egypt, where the Coptic Christians have been the indigenous people of Egypt for over 2,000 years.
 (11)The Coptic Church represents the largest Christian community in the Middle East. (12)United States diplomatic leadership contributes meaningfully and materially to the international protection of religious minorities and their faith-based practices and places of worship.
 (13)The International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.) states that it shall be the policy of the United States to condemn violations of religious freedom, and to promote, and to assist other governments in the promotion of, the fundamental right to freedom of religion..
 (14)Religious freedom is an essential cornerstone of democracy that promotes respect for individual liberty and contributes to greater stability, and is a priority value for the United States to promote in its engagement with other countries.
			3.Report
 (a)Report on progress of restorationNot later than 180 days after the date of the enactment of this Act, and annually thereafter until 2021, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report describing—
 (1)the progress made in restoring or repairing burned, damaged, or otherwise destroyed Christian religious property and properties owned by Christians in the Arab Republic of Egypt during the sectarian violence in August 2013, including a description of any discussion between officials of the Department of State and representatives of Egypt, occurring on or after the date of the submission of the most recent report, regarding the restoration or repair of such Christian religious property or property owned by Christians;
 (2)the implementation of the law described in section 2(6), including the number of permits issued for the construction of Christian churches pursuant to such law; and
 (3)the nature and extent of Egyptian laws and policies regarding the construction of Christian churches or places of worship.
				(b)Inclusion of information in annual country reports on human rights practices and international
 religious freedom reportsThe Secretary of State shall ensure that each Country Report on Human Rights Practices for Egypt required under sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)) and each Report on International Religious Freedom required under section 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)) submitted after the date of the enactment of this Act contains—
 (1)a summary of the information described in subsection (a)(1); and (2)a list of each Christian church, place of worship, or other Christian religious property (such as a monastery, Christian school or hospital, monument, relic, or holy site) and each item of property (such as artwork, manuscripts, vestments, vessels, or other artifacts) belonging to a Christian church that was burned, damaged, or otherwise destroyed during the sectarian violence in August 2013.
				